FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES EARNINGS FOR THE THIRD QUARTER October 20, 2011-Honesdale, PA Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market-NWFL) and its subsidiary, Wayne Bank, announced earnings for the three months ended September 30, 2011 of $2,215,000.This represents an increase of $325,000, or 17.2%, over the $1,890,000 earned in the third quarter of 2010.Earnings per share (fully diluted) were $.67 in the 2011 period, down slightly from the $.68 earned in the similar period of last year due to the increased number of shares outstanding resulting from the North Penn Bancorp, Inc. (“North Penn”) acquisition.Annualized return on average assets for the three months ended September 30, 2011 was 1.28% with an annualized return on average equity of 10.17%.Net income for the nine months ended September 30, 2011 totaled $5,359,000, which is $146,000 lower than the similar period of 2010 due primarily to merger-related costs.Earnings per share (fully diluted) for the nine months ended September 30, 2011 totaled $1.79 per share compared to $1.99 per share in the 2010 period. Total assets as of September 30, 2011 were $678.9 million with loans receivable of $454.8 million, deposits of $526.5 million and stockholders’ equity of $86.9 million.Total assets have increased $144.3 million during the twelve months ended September 30, 2011 due primarily to balances acquired in the North Penn transaction. Loans receivable increased $96.5 million from September 30, 2010 due to the acquisition, including a $73.8 million increase in commercial loans and a $22.7 million increase in retail loans. 1 Non-performing assets, which include non-performing loans and foreclosed real estate owned, totaled $9.6 million and 1.42% of total assets as of September 30, 2011 compared to $10.6 million and 1.50% of assets as of June 30, 2011 and $4.4 million or .82% of total assets as of September 30, 2010.The increase in non-performing assets from the prior year is due in part to loans acquired in the merger.Net charge-offs were $347,000 for the quarter and totaled $1,346,000 for the nine months ended September 30, 2011 compared to $158,000 and $670,000, respectively, for the similar periods in 2010.The increase in charge-offs in 2011 is due primarily to one credit which had been carried in non-accrual status.Based on the increase in charge-offs, the Company determined that it would be appropriate to provide $425,000 and $1,075,000 for potential future losses for the three and nine month periods ended September 30, 2011, respectively, compared to $250,000 and $730,000, respectively, for the similar periods in 2010.The allowance for loan losses totaled $5,345,000 as of September 30, 2011 and represented 1.18% of total loans, decreasing from $5,513,000 as of September 30, 2010 and 1.54% of total loans. For the three months ended September 30, 2011, net interest income, on a fully taxable equivalent basis (fte), totaled $6,573,000, which represents an increase of $1.4 million, or 26.6%, compared to $5,192,000 for the similar period in 2010.The increase can be attributed to the benefits realized since closing on the North Penn transaction.Net interest margin (fte) for the 2011 period was 4.13% compared to 4.03% for the similar period in 2010.The improvement in the net interest margin was principally due to yields on loans in excess of the cost of deposits acquired from North Penn.Net interest income (fte) for the nine months ended September 30, 2011 totaled $17,216,000, an increase of $1,755,000, or 11.3%, over the similar period in 2010.Net interest margin (fte) year to date for the 2011 period was 4.03% compared to 4.05% in 2010. 2 Other income for the three months ended September 30, 2011 totaled $1,506,000 compared to $1,035,000 for the similar period in 2010.The increase was principally due to increased gains on the sales of investment securities during the period.For the nine months ended September 30, 2011, other income totaled $3,707,000 compared to $3,053,000 in the 2010 period.The 2011 year-to-date period includes $282,000 in gains and servicing rights on the sale of $8.7 million of residential mortgage loans compared to $208,000 in similar gains on sales of $10.5 million of mortgage loans in the 2010 period.Gains on the sales of investment securities totaled $768,000 on sales of $27.7 million for the 2011 year-to-date period compared to $380,000 on sales of $23.8 million in the 2010 period.The proceeds from investment securities sales were reinvested to improve credit quality, provide current period income and to add protection from rising interest rates. Other expenses totaled $4,354,000 for the three months ended September 30, 2011, compared to $3,112,000 in the similar period of 2010.The increase includes $693,000 of costs related to the five offices added through merger, as well as $282,000 foreclosed real estate costs due primarily to one property transferred during the quarter.For the nine months ended September 30, 2011, other expenses total $11,824,000 compared to $9,448,000 for the similar period in 2010, an increase of $2.4 million due to merger related costs and increased foreclosed real estate expenses. Mr. Critelli commented, “We are beginning to see the benefits of the North Penn acquisition.Net interest income improved $670,000 over the second quarter of this year, and the $2.2 million of net income recorded in the third quarter represents a significant improvement over the prior period and the same period of last year.Our net interest margin continues to show improvement, earnings per share for the quarter are comparable to last year, and our capital levels exceed the regulatory “Well Capitalized” targets.Our 3 earnings through nine months of 2011 are down slightly from 2010, but this was primarily due to one-time merger related expenses.A fragile economy and high unemployment will continue to impact our markets and customer base for the foreseeable future, but we remain committed to provide the products and services required from a true community bank during this trough in the economic cycle.We believe that we are well positioned to take advantage of the opportunities available to us, and we look forward to serving our growing customer base as the economy rebounds from the recent difficulties.” Norwood Financial Corp., through its subsidiary Wayne Bank, operates sixteen offices in Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market, under the symbol, “NWFL”. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 4 Non-GAAP Financial Measures This release references tax-equivalent net interest income which is a non-GAAP financial measures.Tax-equivalent net interest income is derived from GAAP interest income and net interest income using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice. The following reconciles net interest income to net interest income on a fully taxable equivalent basis: Three months ended Nine months ended (dollars in thousands) September 30 September 30 Net interest income $ Tax equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis $ Contact: William S. Lance Senior Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com 5 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) September 30 ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold 0 Cash and cash equivalents Securities available for sale Securities held to maturity,fair value 2011: $177 and 2010:$177 Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB Stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Goodwill and other intangibles 26 Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued: 2011: 3,371,866 shares,2010: 2,840,872 shares Surplus Retained earnings Treasury stock, at cost: 2011: 79,500 shares, 2010: 79,977 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended September 30 Nine Months ended September 30 INTEREST INCOME Loans receivable, including fees $ Securities Other 18 14 42 43 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 24 26 75 87 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities Net realized gains on sales of securities Gains on sale of loans and servicing rights 41 3 Earnings and proceeds on life insurance policies 96 Other 67 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income 77 Professional Fees 81 FDIC Insurance assessment Foreclosed real estate owned 3 32 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended September 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share $ $ For the Nine Months Ended September 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share $ $ As of September 30 Total Assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust Assetsunder management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) Sept 30 June 30 March 31 Dec 31 Sept 30 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold 0 0 Cash and cash equivalents Securities available for sale Securities held to maturity Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB stock Bank premises and equipment, net Foreclosed real estate owned Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) 30-Sep 30-Jun 31-Mar 31-Dec 30-Sep Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 18 16 8 14 14 Total Interest income INTEREST EXPENSE Deposits Borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities Net realized gains (losses) on sales of securities 12 68 Gains on sale of loans and servicing rights 41 98 99 3 Earnings and proceeds on life insurance 94 97 96 Other 80 97 91 67 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment , net Foreclosed real estate owned 17 19 9 3 FDIC insurance assessment 95 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basicearnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity % Return on average assets % Net interest spread (fte) % Net interest margin (fte) % Allowance for loan losses to total loans % Net charge-offs to average loans (annualized) % Nonperforming loans to total loans % Nonperforming assets to total assets % %
